ORDER
ANTHONY J. BRIGUGLIO of YONKERS, NEW YORK, who was admitted to the bar of this State in 1983, having pleaded guilty in New York to a Superior Court Information charging him with engaging in a scheme to defraud, in violation of New York Penal Law § 190.65, a class E felony, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), ANTHONY J. BRIGUGLIO is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that ANTHONY J. BRIGUGLIO be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ANTHONY J. BRIGUGLIO comply with Rule 1:20-20 dealing with suspended attorneys.